UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7196



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AARON BROCKINGTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-90-100, CA-96-5-3)


Submitted:   January 30, 1998          Decided:     February 18, 1998


Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Brockington, Appellant Pro Se. Wade A. Kizer, Special Assis-
tant United States Attorney, Howard Crawford Vick, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b) motion for reconsideration. We have reviewed the

record and the district court's opinion and find no reversible

error. Although the district court had jurisdiction to consider

Appellant's motion, see Standard Oil Co. v. United States, 429 U.S.
17, 18 (1976), we agree that the motion was untimely under Rule

60(b)(1)   and   did   not   present   a   claim   cognizable   under   Rule

60(b)(6). Accordingly, we affirm substantially on the reasoning of
the district court. United States v. Brockington, Nos. CR-90-100;

CA-96-5-3 (E.D. Va. June 13, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                                  AFFIRMED




                                       2